108 F.3d 1392
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.THERMALLOY INCORPORATED, Plaintiff-Appellant,v.AAVID ENGINEERING, INC., Defendant-Appellee.
No. 96-1307.
United States Court of Appeals, Federal Circuit.
Feb. 25, 1997.
ORDER

1
It has come to the attention of the court that Appeal No. 96-1328 should have been dismissed and Aavid Engineering should have been designated as the appellee.

Accordingly, IT IS ORDERED:

2
(1) Appeal No. 96-1328 is dismissed.


3
(2) The official caption is revised.


4
(3) The briefs already on file are hereby accepted with the exception of the reply brief of the appellant which is being rejected as of this date.  Appellant should file a corrected brief not to exceed 25 pages on or before March 11, 1997.